SCHROEDER, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s decision to decide this case.
The majority opinion covers a far ranging and boulder strewn field of issues. It decides, for example, that the EPA acted properly when it dispensed with requirements of the Administrative Procedure Act, 5 U.S.C. § 553(d)(3) in order to avoid having to consider the redesignation under the 1977 Clean Air Act Amendments which were then awaiting the President’s signature. That conclusion seems dubious at best.
An important reason advanced by the majority for reaching that conclusion is that the EPA has not yet promulgated regulations under the amended act which require strip mines to have PSD permits, and the redesignation thus has not had any measurable adverse impact upon the petitioners in this case, all of whom represent strip mining interests. That reason is precisely the reason I believe the Court should reach no decision in this case and dismiss on the ground that the case is not ripe.
As the Supreme Court has summarized: Without undertaking to survey the intricacies of the ripeness doctrine it is fair to say that its basic rationale is to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way by the challenging parties. The problem is best seen in a twofold aspect, requiring us to evaluate both the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.
Abbott Laboratories v. Gardner, 387 U.S. 136, 148-149, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681 (1967) (footnote omitted). See also Toilet Goods Association v. Gardner, 387 U.S. 158, 87 S.Ct. 1520, 18 L.Ed.2d 697 (1967) in which the Court declined to review a final agency action stating “this is not a situation in which primary conduct is affected .... ” Id. at 165, 87 S.Ct. at 1525.
One leading authority has compiled a catalog of problems which courts avoid when they decide that a case is not ripe. For example, issues presented may prove irrelevant to the actual conflict which develops; sensitive constitutional issues may be better avoided; there may be dangers of intruding *718into administrative programs before agency views have crystalized; premature decisions may lead to ill-advised decisions. 13 Wright, Miller & Cooper, Federal Practice and Procedure § 3532 (1975). This case illustrates all of those problems.
This Court has recently held that a case was not ripe for decision when a potential to regulate had never been exercised, when the challenger had not been denied any privilege and had never been prosecuted, and when there was real doubt as to whether there would ever be an assertion of power. International Society for Krishna Consciousness v. Kleppe, 592 F.2d 529 (9th Cir. 1979). In the environmental field, the Seventh Circuit has held that a challenge to an EPA designation of “air quality maintenance areas” was not ripe for review where the challengers were “not required to do anything nor to refrain from doing anything” as a result of the designation. Bethlehem Steel v. EPA, 536 F.2d 156, 162 (7th Cir. 1976). The D.C. Circuit cited that case when it also rejected, on ripeness grounds, a challenge to EPA action. Diamond Shamrock Corp. v. Costle, 580 F.2d 670, 673 n.1 (D.C. Cir. 1978). See also the extensive discussion of ripeness which this Court has approved in American Petroleum Institute v. Knecht, 456 F.Supp. 889 (D.C.Cal.1978), aff’d 609 F.2d 1306 (9th Cir. 1979), stressing the importance of considering the extent of the hardship on the parties if a case is not decided. In both Bethlehem Steel and Diamond, a claim of economic harm in the nature of long range planning needs was asserted as necessitating a prompt decision. The Courts both rejected such claims as insufficient for ripeness purposes. The claim of harm here is even more attenuated.
This Court requested supplemental briefs in this case specifically directed to the question of ripeness. In those briefs, the Northern Cheyenne Tribe takes the position that the case is not ripe because there is no threatened or existing harm to strip mining interests as a result of the challenged designation. The government and the petitioners agree that strip mines are not now subject to PSD permit requirements and it is unlikely that they ever will be. The only claim of possible harm they present is a contention that fugitive emissions of the strip mines would be considered in a general assessment of Class I air quality deterioration, and that violation of those overall standards might trigger increased state controls under the State Implementation Plan. The nature of such controls or their effect on these petitioners cannot be known at this time. No such controls are asserted to be imminent. The State of Montana is not a party here, and the existence of an absent party whose presence might affect the resolution of issues is still another factor militating against deciding this case. If we further consider that the authorization of appropriations for the Clean Air Act itself will expire in 1981, 42 U.S.C. § 7404(c), thus necessitating a reconsideration of the Act in its entirety by Congress this year, the unnecessary character of today’s decision becomes almost palpable. See generally the Clean Air Act Debate, 126 Cong.Rec. S14792 (daily ed. Nov. 21, 1980).
Petitioners have expressed fear that the provisions of the Act, requiring a petition for review to be filed within 60 days after final agency action, would leave them without the possibility of future recourse to the courts. 42 U.S.C. § 7607(b)(1) and (2). However, that section does not ring down a final curtain on review of agency action after 60 days. The section provides:
Any petition for review under this subsection shall be filed within sixty days from the date notice of such promulgation, approval, or action appears in the Federal Register, except that if such petition is based solely on grounds arising after such sixtieth day, then any petition for review under this subsection shall be filed within sixty days after such grounds arise.
42 U.S.C. § 7607(b)(1).
I would construe this clause as permitting the petitioners to seek review in this Court when and if future events establish grounds to create a meaningful controversy.